320 S.W.3d 167 (2010)
STATE of Missouri, Respondent,
v.
Lorenzo JACKSON, Jr., Appellant.
No. ED 94302.
Missouri Court of Appeals, Eastern District, Division Four.
August 24, 2010.
Lorenzo Jackson, Jr., Cameron, MO, pro se.
Christopher A. Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.
Appeal from the Circuit Court of St. Louis County, Richard C. Bresnahan, Judge.

ORDER
PER CURIAM.
Lorenzo Jackson appeals from the circuit court's order and judgment denying his petition for declaratory judgment. Jackson contends the circuit court erred in denying his petition without specifically declaring his rights as requested.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).